Citation Nr: 0122712	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  01-06 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A.G. Masterson, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1943 until 
April 1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from the March 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the veteran's claim.  

2.  The veteran's currently diagnosed hearing loss cannot be 
disassociated from the acoustic trauma he was exposed to 
during service.


CONCLUSION OF LAW

Hearing loss was incurred during active service.  38 U.S.C.A. 
§ 1110, 1154, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303, 3.385 (2000).  See also 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102 and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by current law.  See 38 U.S.C. 
§§ 5103, 5103A (West Supp. 2001).  See also 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.159).  In this regard, the Board notes that the 
veteran's service medical records were obtained and that the 
veteran was afforded a VA examination, with a medical opinion 
regarding the etiology of his hearing loss.  A review of the 
record confirms that all available records in relation to the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss have been obtained and associated with 
the claims file.  The Board is unaware of any further 
evidence that can be obtained to assist the veteran.  Under 
these circumstances, the Board concludes that the VA has met 
its statutory duty to assist.  

The veteran claims that the months he spent in basic 
artillery, as well as his twenty-two months as a Fire Control 
Instrument Operator with an artillery unit contributed to his 
currently diagnosed hearing loss.

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty while in the active military, naval, or air service.  
See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2000).  In addition, certain chronic diseases, such as 
a sensorineural hearing loss, may be presumed to have been 
incurred during service if they manifest to a compensable 
degree within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  When a veteran seeks service 
connection for a disability, due consideration shall be given 
to the supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all other 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303 (a).  

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385.  

However, the United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal audiometric testing limits at 
separation from service.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  The Court explained that when audiometric 
test results do not meet the regularity requirements for 
establishing a "disability" at the time of the veteran's 
separation, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.

With regard to the current appeal, a service discharge 
physical examination dated April 1946 does not contain any 
evidence of bilateral hearing loss.  Hearing was reported as 
15/15 in each ear.

In a statement dated in September 2000 the veteran indicated 
that he went to Sears in Grand Rapids, Michigan in August 
1986, and that the audiologist there prescribed a hearing aid 
for his left ear.  The veteran stated that he saw the same 
audiologist again at Affordable Hearing Aids, and was 
prescribed a hearing aid for his right ear.  The veteran 
noted that the audiologist does not have any of his records 
before August 1993.  He also indicated that his hearing has 
been getting worse and that he had recently purchased hearing 
aids that helped his hearing considerably.

An August 1993 individual hearing evaluation from Affordable 
Hearing Aids shows that the veteran appeared to have a 
bilateral hearing loss which satisfied the requirements of 38 
C.F.R. § 3.385.

The veteran also submitted a September 2000 statement from 
Regina Vander Klok, BC-HIS.  Ms. Vander Klok reported that 
the veteran suffers from an asymmetrical bilateral 
sensorineural hearing impairment with no conductive 
component.  She noted that the veteran's ear canals were 
clear and unobstructed.  She reported that the veteran's loss 
was mild to severe, and that his hearing has deteriorated 
over time.  An August 2000 audiogram performed by Ms. Vander 
Klok was interpreted by a VA examiner as the following pure 
tone air conduction thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
60
65
LEFT
50
55
55
85
75

The veteran submitted a September 2000 statement from Robert 
A. DeJonge, D.O.  Dr. DeJonge reported that the veteran has 
been treating with him since 1992.  Dr. DeJonge stated that 
the veteran currently suffers from a severe hearing loss that 
most likely originated from his use of artillery in World War 
II.  

The veteran was afforded a VA examination in November 2000.  
The examiner noted that he did not receive and review the 
veteran's claims file and service medical records.  The 
examiner did review the September 2000 statement from Dr. 
DeJonge, as well as the audiogram performed by Ms. Vander 
Klok.  The examiner found that the veteran had pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
50
65
65
LEFT
50
55
60
85
75

The veteran had speech recognition scores of 88 percent in 
the right ear and 70 percent in the left ear.  Diagnostic and 
clinical tests indicated normal middle ear function in each 
ear.  The examiner found that pure tone air conduction 
thresholds in the right ear showed a moderate-to-moderately 
severe sensorineural hearing loss from 500 to 4000 Hertz.  
The examiner reported that word recognition in the right ear 
was mildly impaired.  The examiner noted that pure tone air 
conduction thresholds in the left ear showed a moderate-to-
severe sensorineural hearing loss from 500 to 4000 Hertz.  
The examiner determined that word recognition in the left ear 
was moderately impaired.  

A VA ear disease examination was performed on the veteran in 
December 2000.  The examiner reviewed audiology records, 
including the statement from the veteran's private physician 
and a hearing aid dealer.  The examiner did not review the 
claims file.  Audiometric testing revealed that the veteran 
had a predominantly sensorineural hearing loss.  The examiner 
diagnosed the veteran with bilateral predominantly sensory 
hearing neural loss and right ear effusion.

The veteran was afforded a VA audio examination in February 
2001.  The examiner did not have the veteran's claims file 
and service medical records to review. Examination results 
revealed that the veteran had pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
55
65
65
LEFT
50
60
60
85
75

Speech recognition scores indicated 92 percent in the right 
ear, and 76 percent in the left ear.  The examiner determined 
that immittance results suggested normal middle ear function 
in each ear.  

The examiner diagnosed the veteran with moderate-to-
moderately severe sensorineural hearing loss in the right ear 
from 500 to 4000 Hertz.  The examiner found the word 
recognition percentages to be near the limits of normal.  The 
examiner determined the left ear to have moderate-to-severe 
sensorineural hearing loss from 500 to 4000 Hertz.  The 
examiner found that word recognition was moderately impaired.  

The examiner indicated he could not establish the chronicity 
and continuity of care for the veteran's hearing loss.  The 
examiner noted that the veteran's discharge examination 
indicated that the veteran had normal hearing sensitivity 
bilaterally.  The examiner noted that the veteran did not 
complain of hearing loss at the time of discharge.  The 
veteran disclosed to the examiner that if he did have a 
hearing loss at the time of discharge, it did not interfere 
with his ability to perform his military functions, his daily 
activities, or his occupational duties in civilian life for 
years afterward.  The veteran stated to the examiner that he 
attributed his hearing loss to the aging process rather than 
noise exposure during active duty.  The veteran indicated 
that his hearing loss did not begin until 30 years after his 
discharge from service.  The examiner noted that Dr. DeJonge 
attributed the veteran's hearing loss to his military use 
artillery, but the examiner believed that based on his own 
findings, the majority of the veteran's hearing loss was 
acquired post-service.  The examiner concluded that service 
connection for hearing loss could not be established.

Based upon this evidence, the Board finds that there is a 
basis for service connection for the veteran's hearing loss.  
The veteran has clearly established that he is disabled under 
38 C.F.R. § 3.385, as his speech recognition scores were less 
than 94 percent for both ears, and the auditory thresholds in 
frequencies1000, 2000, 3000, and 4000 were greater than 40 
decibels in both ears.  See 38 C.F.R. § 3.385.  

It is also clear that there is nexus evidence both for and 
against the claim.  The veteran's private physician, Dr. 
DeJonge, wrote that the veteran currently suffers from a 
severe hearing loss that can be attributed to his use of 
artillery in World War II.  However, in the February 2001 
examination, the VA examiner essentially indicated could not 
relate the veteran's hearing loss to service.  The examiner 
noted that "[c]hronicity and continuity of care cannot be 
established for this hearing loss," but the examiner found 
that the "majority" of the veteran's hearing loss was 
acquired post-military service.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, a veteran 
only has the burden of proving that approximate balance of 
positive and negative evidence exists to prevail.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Gilbert, 1 Vet.App. at 54.
  
In the present case, both positive and negative evidence was 
submitted to the Board as to whether the veteran's hearing 
loss was related to service.  Based upon the Board's 
evaluation of the relevant evidence, the Board concludes that 
there is an approximate balance of both positive and negative 
evidence as to the etiology of the veteran's hearing loss.  
The veteran's private physician determined that the veteran 
suffers from a severe hearing loss that most likely 
originates from his use of artillery in World War II."  The 
VA examiner concluded that the majority of the veteran's 
hearing loss was acquired post-service.  The Board construes 
this statement as indicating that at least some of the 
veteran's hearing loss is related to his service.  Therefore, 
because there is an approximate balance of positive and 
negative evidence regarding the question as to the etiology 
of the veteran's hearing loss, the benefit of the doubt as to 
this question is resolved in favor of the veteran.  As such, 
service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

